Citation Nr: 1810293	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on unemployability (TDIU), to include on an extra-schedular basis, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1988 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision, which effectuated a reduction in rating from 30 percent to 10 percent for the Veteran's service-connected heart disorder effective September 1, 2011.  In a March 2014 decision, the Board found the reduction was improper, and in a March 2014 rating decision the Agency of Original jurisdiction (AOJ) restored the 30 percent rating.  In its March 2014 decision, the Board also found that the record raised a claim of entitlement to TDIU and remanded that issue with instructions for the AOJ to develop it after the Veteran's perfection of his appeal for an increased rating for hypertensive heart disease.  Although an appeal with respect to entitlement of a rating in excess of the restored 30 percent rating has not been perfected and certified to the Board, the AOJ did deny entitlement to TDIU in a January 2017 rating decision.

In a May 2017 decision, the Board again remanded this case in order to allow the Veteran to appear for a Board hearing.

A Travel Board hearing was held at the RO in November 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  


FINDINGS OF FACT

1. The Veteran has not met the minimum percentage requirements for consideration of a TDIU rating as set forth under 38 C.F.R. § 4.16(a). 

2. The evidence of record does not show that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for TDIU rating, to include on an extra-schedular basis, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in February 2016, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also included a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the Veteran to submit.  To date, this information has not been received by the VA.  Courts have held that "[t]he duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the present case, as the Veteran has failed so submit VA Form 21-8940, VA's duty to assist him in the development of this matter is met.

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).   When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

It is the policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that Veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


Factual Background

The Veteran claims that he is unable to maintain employment due to his service-connected disabilities.  He contends that his heart condition causes him to have an excessive heart rate and feel tired most of the time.  He also claims that he has excessive pain due to his hiatal hernia and testicular condition.  Additionally, the Veteran claims that his concentration is affected by the medicine he takes for his pain related to his service-connected conditions.

The Veteran is service connected for hypertensive heart disease at 30 percent, dermatitis at 10 percent, hiatal hernia/GERD at a noncompensable rating, epididymitis at a noncompensable rating, erective dysfunction associated with hypertensive heart disease at a noncompensable rating, and hypertension at a noncompensable rating.  The Veteran's combined disability rating was 10 percent from April 17, 2007 and is 40 percent from July 13, 2009.

The Veteran's private treatment records from October 2005 show treatment for low back pain with a diagnosis of a herniated disc from work months ago.  The private treatment records indicate that the Veteran is currently unemployed secondary to back pain.  He was receiving lumbar injections from pain management while on workman's compensation.

The Veteran's VA treatment records show that in October 2006, multiple orthopedic problems were limiting his ability to work at his profession as a mechanic.  Also in October 2006, VA treatment records show that the Veteran has not worked in 2 years due to a back injury.

At a VA hypertension examination in November 2010, it was noted that METs cannot really be calculated as the Veteran has not been working since 2004, he reports because of low back pain.  He does not do any physical activities at home, he reports because of low back pain.



Analysis

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU, to include on an extraschedular basis.

The Board acknowledges that the Veteran has not been employed since 2004.  However, unemployed does not mean unemployable.  Furthermore, the record evidence reflects that the Veteran ultimately became unemployable due to his nonservice-connected low back condition.  Private treatment records indicate that the Veteran was on workman's compensation after suffering a work injury in 2005.  VA treatment records also show multiple notations where the Veteran has reported that he is unable to work due to his back injury.

Based on the above, the Board finds that the evidence does not show the Veteran was unemployable due to his service-connected disabilities.

The Board has considered whether the Veteran's claim should be referred to the Compensation and Pension Director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis.

As the evidence fails to establish that the Veteran's service-connected heart disease, dermatitis, hiatal hernia/GERD, epididymitis, erectile dysfunction, or hypertension precludes substantially gainful employment, the criteria for a TDIU rating, to include on an extra-schedular basis, were not met and the claim must be denied.  The Veteran's failure to submit a VA Form 21-8940 has also precluded the consideration of potentially favorable evidence as a completed form could have provided more information regarding the Veteran's work history and reasons for not being able to maintain employment.  See Wood, 1 Vet. App. At 193 (noting that the duty to assist is not a one-way street). In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU rating, including on an extra-schedular basis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


